Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Claims 28, 45-56, 58-59 and 64-68 are pending and being acted upon in this Office Action. 

Rejection Withdrawn
The provisional rejection of claims 28, 45-54, 56, 58-59 and 64-68 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 61-67, 73-77, 79-81 of copending Application No. 14/810,476 (allowed) is withdrawn in light of the abandonment of said application. 

Rejection Maintained
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 46-56, 58-59, and 64-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 28 encompasses a method comprising administering to any subject
i)    a composition comprising a first population of any polymeric synthetic nanocarriers coupled to an immunosuppressant wherein the immunosuppressant is rapamycin or any rapamycin analog, and
ii)    any APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.
Claim 46 encompasses the method of claim 28, wherein the composition is administered in an amount effective to result in a tolerogenic immune response specific to the APC presentable antigen
Claim 47 encompasses the method of claim 28, wherein the composition is administered to the subject according to a protocol that was previously shown to result in a tolerogenic immune response specific to the APC presentable antigen in one or more test subjects.
Claim 48 encompasses the method of claim 28, wherein the method further comprises providing or identifying the subject.
Claim 49 encompasses the method of claim 28, wherein the method further comprises assessing the generation of the tolerogenic immune response specific to the APC presentable antigen in the subject.
Claim 50 encompasses the method of claim 28, wherein the subject has an autoimmune disease, an inflammatory disease, an allergy, organ or tissue rejection, graft versus host disease or has undergone or is expected to undergo transplantation.
Claim 51 encompasses the method of claim 28, wherein the subject has received, is receiving or is expected to receive any therapeutic protein against which they have experienced, are experiencing or are expected to experience an undesired immune response.
ministered by intravenous, transmucosal, intraperitoneal, oral, subcutaneous, pulmonary, intranasal, intradermal, or intramuscular administration.
Claim 54 encompasses the method of claim 28, wherein the immunosuppressant in the composition is in an amount effective to generate a tolerogenic immune response to the APC presentable antigen.
Claim 55 encompasses the method of claim 28, wherein the APC presentable antigen is coupled to synthetic nanocarriers of the first population of synthetic nanocarriers and/or synthetic nanocarriers of a second population of synthetic nanocarriers.
Claim 56 encompasses the method of claim 28, wherein the APC presentable antigen comprises an MHC class I-restricted and/or MHC class II-restricted epitope; is a lipid that bind to CD1d; and/or is any therapeutic protein or portion thereof, any autoantigen or any allergen or is associated with any autoimmune disease, an inflammatory disease, an allergy, organ or tissue rejection or graft versus host disease.
Claim 58 encompasses the method of claim 57, wherein when the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers comprise polymeric nanocarriers, the polymeric nanocarriers comprise polymer that is a non-methoxy-terminated, ethylene oxide and propylene oxide copolymer.
Claim 59 encompasses the method of claim 58, wherein the polymeric synthetic nanocarriers comprise a polyester a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Claim 64 encompasses the method of claim 28, wherein at least 80% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the synthetic nanocarriers.
Claim 65 encompasses the method of claim 64, wherein at least 90% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
Claim 66 encompasses the method of claim 65, wherein at least 95% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
Claim 67 encompasses the method of claim 65, wherein the minimum dimension or maximum dimension falls within 10%.
Claim 68 encompasses the method of claim of claim 67, wherein the minimum dimension or maximum dimension falls within 5%.
Regarding Subject, the specification defines as follow:
[0097] "Subject" means animals, including warm blooded mammals such as humans and primates; avians (cold blooded); domestic household or farm animals such as cats, dogs, 
The specification discloses mostly prophetic examples of preparing synthetic nanocarrier coupled to immunosuppressant rapamycin (see Examples 1-4, 6-7, 10-14).
Example 5 exemplifies nanocarriers made by oil-in-water emulsion method of PLGA:PLA (3: 1 ratio or 75:25 DLG) containing 10% rapamycin and increasing concentration of ovalbumin peptide (323-339), see Table 3 or PLA-PEG block co-polymer containing rapamycin (Table 4). The specification discloses administering CD45.1 mice with a combination of ovalbumin peptide (323-339) and rapamycin (Rapa) or Simvastatin subcutaneously or intravenously (i.e.), seep. 81, Figs.4 and 5. The results in Fig. 5 show an increase in the percentage of immune cells that express FoxP3 with synthetic nanocarriers comprising ovalbumin peptide (323-339) and rapamycin (Rapa). Examples 9 shows both soluble and nanocarrier rapamycin caused a significant decrease in surface level of cell surface marker CD69 on iNKT cells, see Fig 6.
However, the specification does not disclose administering any subject that include wealthy subject a composition comprising i) a first population of any polymeric synthetic nanocarriers coupled to rapamycin or a rapamycin analog, and ii) any APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.
There are in sufficient guidance and working examples as to why a healthy subject would require administering such composition.  
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co.
Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Although the specification sets forth a list of nanocarriers, immunosupressants, MHC class I and MHC class II peptides, it is duly noted that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a subgenus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted.
Therefore, only a method comprising administering a subject in need of antigen specific tolerance i) a composition comprising a first population of polymeric synthetic nanocarriers coupled to an immunosuppressant wherein the immunosuppressant is rapamycin or a rapamycin analog, and ii) an APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicants' arguments filed December 8, 2020 have been fully considered but are not found persuasive.
Applicant respectfully traverses. However, without conceding the correctness of this rejection, Applicant has amended claim 28 to recite that the immunosuppressant is rapamycin or a rapamycin analog.
Here, descriptions of the claimed method can be found throughout the specification as filed. The instant specification provides a detailed disclosure of polymeric synthetic nanocarriers as well as immunosuppressants and antigens that can be used in the methods of the claims. With such teachings and examples, it is clear that the instant specification provides a number of representative species for each genus recited in the rejected claims, and such a description can satisfy the written description requirement. Specification as filed, Examples 3, 4, 5, and 8, for example.
Accordingly, a skilled person in the art reviewing the specification as filed would appreciate possession of the claimed invention. Applicant respectfully requests withdrawal of this rejection.

Vas-Cath, 935 F.2d at 1563-1564.  “[A] sufficient description of a genus.., requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  
In this case, the claims encompass a method comprising administering to any subject
i)    a composition comprising a first population of any polymeric synthetic nanocarriers coupled to an immunosuppressant wherein the immunosuppressant is rapamycin or any rapamycin analog, and
ii)    any APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.
Regarding Subject, the specification defines as follow:
[0097] "Subject" means animals, including warm blooded mammals such as humans and primates; avians (cold blooded); domestic household or farm animals such as cats, dogs, sheep, goats, cattle, horses and pigs; laboratory animals such as mice, rats and guinea pigs; fish; reptiles; zoo and wild animals; and the like. 
The specification discloses mostly prophetic examples of preparing synthetic nanocarrier coupled to immunosuppressant rapamycin (see Examples 1-4, 6-7, 10-14).
Example 5 exemplifies nanocarriers made by oil-in-water emulsion method of PLGA:PLA (3: 1 ratio or 75:25 DLG) containing 10% rapamycin and increasing concentration of ovalbumin peptide (323-339), see Table 3 or PLA-PEG block co-polymer containing rapamycin (Table 4). The specification discloses administering CD45.1 mice with a combination of ovalbumin peptide (323-339) and rapamycin (Rapa) or Simvastatin subcutaneously or intravenously (i.e.), seep. 81, Figs.4 and 5. The results in Fig. 5 show an increase in the percentage of immune cells that express FoxP3 with synthetic nanocarriers comprising ovalbumin peptide (323-339) and rapamycin (Rapa). Examples 9 shows 
However, the specification does not disclose administering any subject that include wealthy subject a composition comprising i) a first population of any polymeric synthetic nanocarriers coupled to rapamycin or a rapamycin analog, and ii) any APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.  There are in sufficient guidance and working examples as to why a healthy subject would require administering such composition.  For these reasons, the rejection is maintained.  Note, putting claim 45 into claim 28 would obviate this issue.  

Claims 28, 46-56, 58-59, and 64-68 are rejected under 35 U.S.C. .112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising administering a subject in need of antigen specific tolerance i) a composition comprising a first population of polymeric synthetic nanocarriers coupled to an immunosuppressant wherein the immunosuppressant is rapamycin or a rapamycin analog, and ii) an APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, does not reasonably provide enablement for a method set forth in claims 28, 46-56, 58-59, and 64-68. The specification does not enable any person skilled in the art to which it make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by tire court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.'’
Claim 28 encompasses a method comprising administering to any subject
i)    a composition comprising a first population of any polymeric synthetic nanocarriers coupled to an immunosuppressant wherein the immunosuppressant is rapamycin or any rapamycin analog, and
ii)    any APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.
Claim 46 encompasses the method of claim 28, wherein the composition is administered in an amount effective to result in a tolerogenic immune response specific to the APC presentable antigen
Claim 47 encompasses the method of claim 28, wherein the composition is administered to the subject according to a protocol that was previously shown to result in a tolerogenic immune response specific to the APC presentable antigen in one or more test subjects.
Claim 48 encompasses the method of claim 28, wherein the method further comprises providing or identifying the subject.
Claim 49 encompasses the method of claim 28, wherein the method further comprises assessing the generation of the tolerogenic immune response specific to the APC presentable antigen in the subject.
Claim 50 encompasses the method of claim 28, wherein the subject has an autoimmune disease, an inflammatory disease, an allergy, organ or tissue rejection, graft versus host disease or has undergone or is expected to undergo transplantation.

Claims 52-53 encompass the method of claim 28, wherein the dosage form is administered by intravenous, transmucosal, intraperitoneal, oral, subcutaneous, pulmonary, intranasal, intradermal, or intramuscular administration.
Claim 54 encompasses the method of claim 28, wherein the immunosuppressant in the composition is in an amount effective to generate a tolerogenic immune response to the APC presentable antigen.
Claim 55 encompasses the method of claim 28, wherein the APC presentable antigen is coupled to synthetic nanocarriers of the first population of synthetic nanocarriers and/or synthetic nanocarriers of a second population of synthetic nanocarriers.
Claim 56 encompasses the method of claim 28, wherein the APC presentable antigen comprises an MHC class I-restricted and/or MHC class II-restricted epitope; is a lipid that bind to CD1d; and/or is any therapeutic protein or portion thereof, any autoantigen or any allergen or is associated with any autoimmune disease, an inflammatory disease, an allergy, organ or tissue rejection or graft versus host disease.
Claim 58 encompasses the method of claim 57, wherein when the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers comprise polymeric nanocarriers, the polymeric nanocarriers comprise polymer that is a non-methoxy-terminated, ethylene oxide and propylene oxide copolymer.
Claim 59 encompasses the method of claim 58, wherein the polymeric synthetic nanocarriers comprise a polyester a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Claim 64 encompasses the method of claim 28, wherein at least 80% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the synthetic nanocarriers.
Claim 65 encompasses the method of claim 64, wherein at least 90% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
Claim 66 encompasses the method of claim 65, wherein at least 95% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
Claim 67 encompasses the method of claim 65, wherein the minimum dimension or maximum dimension falls within 10%.
Claim 68 encompasses the method of claim of claim 67, wherein the minimum dimension or maximum dimension falls within 5%.
Regarding Subject, the specification defines as follow:

The specification discloses mostly prophetic examples of preparing synthetic nanocarrier coupled to immunosuppressant rapamycin (see Examples 1-4, 6-7, 10-14).
Example 5 exemplifies nanocarriers made by oil-in-water emulsion method of PLGA:PLA (3: 1 ratio or 75:25 DLG) containing 10% rapamycin and increasing concentration of ovalbumin peptide (323-339), see Table 3 or PLA-PEG block co-polymer containing rapamycin (Table 4). The specification discloses administering CD45.1 mice with a combination of ovalbumin peptide (323-339) and rapamycin (Rapa) or Simvastatin subcutaneously or intravenously (i.e.), seep. 81, Figs.4 and 5. The results in Fig. 5 show an increase in the percentage of immune cells that express FoxP3 with synthetic nanocarriers comprising ovalbumin peptide (323-339) and rapamycin (Rapa). Examples 9 shows both soluble and nanocarrier rapamycin caused a significant decrease in surface level of cell surface marker CD69 on iNKT cells, see Fig 6.
However, the specification does not teach administering any subject that include wealthy subject a composition comprising i) a first population of any polymeric synthetic nanocarriers coupled to rapamycin or a rapamycin analog, and ii) any APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.
There are in sufficient guidance and working examples as to why a healthy subject would require administering such composition.  
in vivo working example, the unpredictability of the art, one skilled in the art would need to resort to undue experimentation in a complex arid unpredictable field in order to determine how to perform the invention as claimed.  
Note, putting claim 45 into claim 28 would obviate this rejection.
Applicants' arguments filed December 8, 2020 have been fully considered but are not found persuasive.  
 Applicant’s position is that Applicant has amended the claims to recite that the immunosuppressant is rapamycin or a rapamycin analog.
Additionally, it is noted that the application as filed provides extensive teachings in regard to methods of administering to a subject, including ways of administration, providing or identifying a subject, amounts effective, protocols for administering, and assessing an immune response. Further, one of ordinary skill in the art based on the teachings of the instant specification, including working examples, and level of knowledge and skill would be able to extrapolate from the instant teachings to the methods of the claims, and no undue experimentation is required to practice the claimed invention.
Accordingly, Applicant respectfully requests withdrawal of this rejection.

In response, the claims encompass a method comprising administering to any subject
i)    a composition comprising a first population of any polymeric synthetic nanocarriers coupled to an immunosuppressant wherein the immunosuppressant is rapamycin or any rapamycin analog, and
ii)    any APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.
Regarding Subject, the specification defines as follow:
[0097] "Subject" means animals, including warm blooded mammals such as humans and primates; avians (cold blooded); domestic household or farm animals such as cats, dogs, 
The specification discloses mostly prophetic examples of preparing synthetic nanocarrier coupled to immunosuppressant rapamycin (see Examples 1-4, 6-7, 10-14).
However, the specification does not teach administering any subject that include wealthy subject a composition comprising i) a first population of any polymeric synthetic nanocarriers coupled to rapamycin or a rapamycin analog, and ii) any APC presentable antigen, wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.  There are in sufficient guidance and working examples as to why a healthy subject would require administering such composition.  As such, one skilled in the art would need to resort to undue experimentation in a complex arid unpredictable field in order to determine how to perform the invention as claimed.  
For these reasons, the rejection is maintained. 
Note, putting claim 45 into claim 28 would obviate this rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 28, 45-54, 56, 58-59 and 64-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No 10,441,651 (previously US 14/410,466).
The issued claims are drawn to a method comprising: (A) administering to a subject a composition that comprises: (i) a first population of polymeric synthetic nanocarriers coupled to rapamycin or an analog thereof, and (ii) MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen, wherein the composition is in an amount effective to generate antigen-specific CD8+ regulatory T cells in the subject; or (B) generating antigen-specific CD8+ regulatory T cells in a 
i)    a first population of any polymeric synthetic nanocarriers coupled to an immunosuppressant wherein the immunosuppressant is any mTOR inhibitor (genus), and
ii)    any APC presentable antigen (genus) to any subject,
wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500nm.
Otherwise, claims 28, 45-54, 56, 58-59 and 64-68 are anticipated or rendered obvious by the issued claims.

Applicant proposes that these rejections be deferred until allowable subject matter has been identified, and maintains the right to subsequently address these rejections (see, MPEP § 804), if necessary.
As such, the rejection is maintained.

Claims 28, 45-54, 56, 58-59 and 64-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No 10,420,835 (previously US 14/810,472).
The issued claims are drawn to method comprising: (A) administering to a subject according to a protocol that was previously shown to reduce the number or activity of antigen-specific T effector cells in one or more test subjects: (i) a population of polymeric synthetic nanocarriers coupled to rapamycin, and (ii) MHC Class I-restricted and/or MHC Class Il-restricted epitopes of an antigen that are not coupled to any synthetic nanocarriers; or (B) reducing the number or activity of antigen-specific T effector cells in one or more test subjects by administering to the one or more test subjects: (i) a population of polymeric synthetic nanocarriers coupled to rapamycin, and (ii) MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen that are not coupled to any synthetic nanocarriers; or (C) administering to a subject: (i) a population of polymeric synthetic nanocarriers coupled to rapamycin, and (ii) MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen that are not coupled to any synthetic nanocarriers; wherein the population of synthetic nanocarriers and MHC Class I-restricted and/or MHC Class II-restricted epitopes of an antigen are in an amount effective to reduce the number or activity of antigen-specific T effector cells, wherein at least 75% of the synthetic nanocarriers of the population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, 
i)    a first population of any polymeric synthetic nanocarriers coupled to an immunosuppressant wherein the immunosuppressant is any mTOR inhibitor (genus), and
ii)    any APC presentable antigen (genus) to any subject,
wherein the load of immunosuppressant on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein at least 75% of the polymeric synthetic nanocarriers of the first population have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm.
Otherwise, claims 28, 45-54, 56, 58-59 and 64-68 are anticipated or rendered obvious by the issued claims.
Applicant proposes that these rejections be deferred until allowable subject matter has been identified, and maintains the right to subsequently address these rejections (see, MPEP § 804), if necessary.
As such, the rejection is maintained.
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/PHUONG HUYNH/              Primary Examiner, Art Unit 1644